Case 9:18-cv-80086-DMM Document 75 Entered on FLSD Docket 10/02/2018 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION


   IN RE BITCONNECT SECURITIES LITIGATION                       Lead Case No.: 9:18-cv-80086-DMM


                     PLAINTIFFS’ MOTION ON CONSENT TO
          PARTIALLY STAY DEADLINES IN PRETRIAL SCHEDULING ORDER
              AND ORDER REFERRING CASE TO MEDIATION [DE 64]

          Co-Lead Plaintiffs ALBERT PARKS, an individual; and FARAMARZ SHEMIRANI, an

  individual (“Plaintiffs”), individually and on behalf of all other persons similarly situated, by and

  through undersigned counsel, pursuant to Fed.R.Civ.P. 7 and 16(b)(4) and S.D. Fla. L.R. 7.1, and with

  the consent of all defendants who have appeared in this case, respectfully move this Honorable

  Court for entry of an Order partially staying the pretrial deadlines (the “Pretrial Schedule”) in the

  August 14, 2018 Pretrial Scheduling Order and Order Referring Case to Mediation [Docket Entry No.

  (“DE”) 64] (the “Pretrial Scheduling Order”). More specifically, Plaintiffs seek a stay of the deadlines

  in the Pretrial Schedule apart from the October 11, 2018 deadline for “Joinder of Additional Parties

  and Amend Pleadings.” Id. at 4–5.

          The Pretrial Scheduling Order provides that the deadlines therein “shall not be modified

  absent compelling circumstances.” Id. As set forth in detail infra, compelling circumstances are

  present in light of the Pretrial Schedule containing several deadlines that conflict with the statutory

  framework applicable to federal securities class actions, such as this Action. More specifically, the

  majority of the Pretrial Schedule’s deadlines conflict with the Private Securities Litigation and Reform

  Act’s [15 U.S.C. § 77z-1 (“PSLRA”)] automatic stay of “all discovery and other proceedings” during

  the pendency of a motion to dismiss (the “Discovery Stay”). 15 U.S.C. § 77z-1(b).

          Most of the deadlines set forth in the Pretrial Schedule concern events constituting “discovery

  and other proceedings” and are therefore subject to the PSLRA’s Discovery Stay. Accordingly,
Case 9:18-cv-80086-DMM Document 75 Entered on FLSD Docket 10/02/2018 Page 2 of 8
                                                                          In re: BitConnect Securities Litigation
                                                                           Lead Case No.: 9:18-cv-80086-DMM

  Plaintiffs respectfully request a partial stay of those Pretrial Schedule’s deadlines. In further support

  thereof, Plaintiffs state as follows:

                                    PROCEDURAL BACKGROUND

          On January 24, 2018, this action (the “Action”) was commenced as a putative class action on

  behalf of investors who contributed millions of dollars’ worth of cryptocurrency to a trading platform

  and lending program that Plaintiffs allege was fraudulently promoted and operated by Defendants.

  The Action alleges class action claims under the federal securities and is thus governed by the PSLRA.

          In the months that followed, no fewer than seven (7) other related class action lawsuits were

  filed in this and in other jurisdictions -- each arising from, and connected to, BITCONNECT’s 1

  operation of its trading platform and lending program as well as various individual defendants’

  promotion of BITCONNECT’s allegedly fraudulent operations.

          On June 20, 2018, pursuant to the PSLRA, this Court entered an Order consolidating the

  related actions pending in this district, appointing Plaintiffs as Co-Lead Plaintiffs in the Action, and

  appointing Plaintiffs’ counsel as Co-Lead Counsel to serve on behalf of Plaintiffs and the putative

  class. [DE 46].

          On July 3, 2018, following consolidation of the related cases and appointment of Plaintiffs as Co-

  Lead Plaintiffs, Plaintiffs filed the currently-operative Third Amended Class Action Complaint [DE 48].

          The Pretrial Scheduling Order was entered on August 14, 2018 [DE 64] – prior to any

  defendants filing a response to the consolidated Class Action Complaint. The Pretrial Scheduling

  Order established a two-week trial period in this matter (commencing April 15, 2019) and also set

  forth the following pretrial deadlines to which the parties are required to adhere:



  1
   The term “BITCONNECT” refers collectively to defendants BITCONNECT INTERNATIONAL
  PLC, a foreign corporation, BITCONNECT LTD., a foreign corporation, and BITCONNECT
  TRADING LTD, a foreign corporation.



                                                    -2-
Case 9:18-cv-80086-DMM Document 75 Entered on FLSD Docket 10/02/2018 Page 3 of 8
                                                                          In re: BitConnect Securities Litigation
                                                                           Lead Case No.: 9:18-cv-80086-DMM

                  October 4, 2018          Discovery Plan shall be filed.
                  October 11, 2018         Joinder of Additional Parties and Amend Pleadings.
                         *                 *               *
                  January 11, 2019         All discovery shall be completed.

  The Pretrial Scheduling Order further provided: “Any motions to modify this schedule shall be

  directed to the attention of the undersigned.”

          On August 17, 2018, separate Motions to Dismiss the Third Amended Class Action Complaint

  were filed by Defendants GLENN ARCARO [DE 65], RYAN MAASEN [DE 67], and YOUTUBE,

  LLC [DE 68] (the “Motions to Dismiss”). The Motions to Dismiss present a wide variety of intricate

  legal arguments, and the parties do not reasonably anticipate that the Motions will be fully briefed and

  resolved until November or December 2018 at the earliest.

                                           LEGAL ARGUMENT

          The PSLRA’s Discovery Stay provides as follows:
                  In any private action arising under this subchapter, all discovery
                  and other proceedings shall be stayed during the pendency of
                  any motion to dismiss, unless the court finds, upon the motion of
                  any party, that particularized discovery is necessary to preserve
                  evidence or to prevent undue prejudice to that party.

  15 U.S.C. § 77z-1(b)(1), 15 U.S.C. § 78u-4(b)(3)(B) (emphasis added). The PSLRA governs this

  Action, because the Action was brought as a putative class action alleging claims under the federal

  securities laws – specifically under Sections 12(a)(1) and 15(a), 15 U.S.C. §§ 77l(a)(1), 77o(a), of the

  Securities Act of 1933. The Discovery Stay was automatically imposed upon the filing of Defendant

  GLENN ARCARO’s Motion to Dismiss [DE 65]. See Instituto de Prevision Militar v. Merrill Lynch, 546

  F.3d 1340, 1345 (11th Cir. 2008) (noting the PSLRA’s “automatic stay of discovery pending the

  resolution of a motion to dismiss”). 2



  2 Likewise, Defendant YOUTUBE, LLC has invoked Section 230 of the Communications Decency
  Act (47 U.S.C. § 230) as a basis for its motion to dismiss [DE 68], which some courts have held justifies
  a stay of discovery while such a motion to dismiss is pending resolution.



                                                    -3-
Case 9:18-cv-80086-DMM Document 75 Entered on FLSD Docket 10/02/2018 Page 4 of 8
                                                                           In re: BitConnect Securities Litigation
                                                                            Lead Case No.: 9:18-cv-80086-DMM

          The Pretrial Schedule establishes discovery related deadlines that directly conflict with the

  PSLRA’s statutorily-imposed Discovery Stay. Hence, the parties cannot possibly advance the case or

  their preparation for trial in compliance with said deadlines and simultaneously comply with the

  PSLRA’s requirements. Accordingly, Plaintiffs respectfully submit that the Scheduling Order should

  be partially stayed and revisited by the Court, with the parties’ assistance, following adjudication of the

  now pending and/or yet-to-be-filed Motions to Dismiss.

          Fed.R.Civ.P. 16(b)(4) provides: “A [Scheduling Order] may be modified only for good cause

  and with the judge’s consent.” “The good cause standard of Rule 16(b) focuses primarily on the

  diligence of the moving party and the reasons for seeking modification.” Henry v. Contreras, 2016 WL

  232317, at *1 (E.D. Cal. Jan. 20, 2016). Similarly, “[t]he good cause standard required to modify a

  scheduling order precludes modification unless the schedule ‘cannot be met despite the diligence of

  the party seeking the extension.’” De Varona v. Discount Auto Parts, LLC, 285 F.R.D. 671, 672 (S.D. Fla.

  2012) (emphasis added).

          In light of the foregoing, absent a partial stay or modification of the Pretrial Schedule, the

  parties will be unable to satisfy the Pretrial Schedule deadlines while simultaneously complying with

  the PSLRA’s mandates. For example, the first upcoming deadline set forth in the Scheduling Order

  requires the parties to file a Discovery Plan on October 4, 2018. However, there are presently three

  Motions to Dismiss pending in this Action -- each of which was filed after the Pretrial Scheduling

  Order was issued, and none of those motions have been fully briefed.

          Further, Plaintiffs are preparing an amendment to the currently-operative Complaint which is

  expected to, inter alia, include allegations against newly-identified defendants before the Pretrial

  Scheduling Order’s October 11, 2018 deadline for “Joinder of Additional Parties and Amend

  Pleadings.” Consequently, it is reasonable to suggest that the amendment will result in one or more

  additional Motions to Dismiss being filed which, in turn, could further extend the PSLRA’s Discovery




                                                     -4-
Case 9:18-cv-80086-DMM Document 75 Entered on FLSD Docket 10/02/2018 Page 5 of 8
                                                                          In re: BitConnect Securities Litigation
                                                                           Lead Case No.: 9:18-cv-80086-DMM

  Stay. Good cause exists to impose a partial stay of the Pretrial Schedule and reformulate the schedule

  following adjudication of the Motions to Dismiss. See, e.g., De Varona, 285 F.R.D. at 672.

          In sum, the parties’ inability to adhere to the Pretrial Schedule’s deadlines whilst

  simultaneously complying with federal law (i.e., the PSLRA’s Discovery Stay) establishes compelling

  circumstances for the Court to reconsider its Pretrial Scheduling Order. Accordingly, Plaintiffs

  respectfully request the Court exercise its discretion to stay the Pretrial Schedule’s deadlines that give

  rise to conflicts with the PSLRA’s requirements. See, Mulvaney v. The Geo Grp., No. 9:16-cv-81494

  (DMM), 2017 U.S. Dist. LEXIS 38133, at *2 (S.D. Fla. Feb. 22, 2017) (“The Court has broad

  discretion to stay proceedings as an incident to its power to control its own docket.”) (Middlebrooks,

  J.) (citing Clinton v. Jones, 520 U.S. 681, 706 (1997)).

          This motion is made before the expiration of the periods prescribed by the Federal Rules of

  Civil Procedure and the Local Rules of Court, is made in good faith, is not sought for the purpose of

  delay, and will not prejudice any party.

          WHEREFORE, Co-Lead Plaintiffs ALBERT PARKS and FARAMARZ SHEMIRANI,

  individually and on behalf of all other persons similarly situated as defined herein, with the consent

  and approval of Defendants GLENN ARCARO, RYAN MAASEN, and YOUTUBE, LLC

  respectfully request that the Court enter an Order:

               (a) staying each of the deadlines in the August 14, 2018 Pretrial Scheduling
                   Order [Docket Entry No. (“DE”) 64] apart from, the October 11, 2018
                   deadline for “Joinder of Additional Parties and Amend Pleadings”; and
               (b) granting such other relief as the Court deems just and appropriate.


               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(3)

           In accordance with Rule 7.1(a)(3) of the Local Rules of the United States District Court -
  Southern District of Florida, the undersigned attorneys for Plaintiffs certify that in good faith, before
  filing this motion, they conferred with counsel for Defendants regarding the relief sought herein; and
  that the parties have agreed to the relief requested herein. Thus, this motion is presented with the
  consent of all parties.



                                                       -5-
Case 9:18-cv-80086-DMM Document 75 Entered on FLSD Docket 10/02/2018 Page 6 of 8
                                                                      In re: BitConnect Securities Litigation
                                                                       Lead Case No.: 9:18-cv-80086-DMM

                                                       Respectfully submitted,

                                                       SILVER MILLER
                                                       11780 W. Sample Road
                                                       Coral Springs, Florida 33065
                                                       Telephone:      (954) 516-6000

                                                       By:
                                                              DAVID C. SILVER
                                                              Florida Bar No. 572764
                                                              E-mail: DSilver@SilverMillerLaw.com
                                                              JASON S. MILLER
                                                              Florida Bar No. 072206
                                                              E-mail: JMiller@SilverMillerLaw.com
                                                                - and -
                                                              LEVI & KORSINSKY, LLP
                                                              EDUARD KORSINSKY
                                                              E-mail: ek@zlk.com
                                                              30 Broad Street, 24th Floor
                                                              New York, New York 10004
                                                              Telephone:     (212) 363-7500
                                                              Facsimile:     (212) 636-7171
                                                              DONALD J. ENRIGHT
                                                              E-mail: denright@zlk.com
                                                              ELIZABETH K. TRIPODI
                                                              E-mail: etripodi@zlk.com
                                                              JOHN A. CARRIEL
                                                              E-mail: jcarriel@zlk.com
                                                              LEVI & KORSINSKY, LLP
                                                              1101 30th Street, N.W., Suite 115
                                                              Washington, DC 20007
                                                              Telephone:      (202) 524-4290
                                                              Facsimile:      (202) 333-2121
                                                              Co-Lead Counsel for Plaintiffs


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk
  of Court on this 2nd day of October 2018 by using the CM/ECF system and that a true and
  correct copy will be served via electronic mail to: All Counsel of Record and Pro Se parties on the
  attached Service List.

                                                       ____________________________________
                                                             DAVID C. SILVER




                                                 -6-
Case 9:18-cv-80086-DMM Document 75 Entered on FLSD Docket 10/02/2018 Page 7 of 8
                                                                    In re: BitConnect Securities Litigation
                                                                     Lead Case No.: 9:18-cv-80086-DMM

                                         SERVICE LIST

                             In re BitConnect Securities Litigation
                    United States District Court - Southern District of Florida
                              Lead Case No. 9:18-cv-80086-DMM


  Carl E. Volz, Esq.                                 Counsel for Defendant Glenn Arcaro
  Desiree Moore, Esq.
  Nicole Claire Mueller, Esq.
  K&L GATES, LLP
  70 W. Madison Street – Suite 3100
  Chicago, IL 60602-4207
  Telephone:      (312) 807-4245
  Facsimile:      (312) 827-8114
  E-mail: carl.volz@klgates.com; desiree.moore@klgates.com; nicole.mueller@klgates.com;


  Carol Lumpkin, Esq.                                Counsel for Defendant Glenn Arcaro
  K&L GATES, LLP
  Southeast Financial Center
  200 S. Biscayne Blvd. – Suite 3900
  Miami, FL 33131-3300
  Telephone:      (305) 539-3300
  Facsimile:      (305) 358-7095
  E-mail: carol.lumpkin@klgates.com


  Ryan K. Stumphauzer, Esq.                       Counsel for Defendant Ryan Maasen
  Kiran N. Bhat, Esq.
  STUMPHAUZER & SLOMAN
  SunTrust International Center
  One SE Third Avenue, Suite 1820
  Miami, FL 33131
  Telephone:     (305) 371-9686
  Facsimile:     (305) 371-9687
  E-mail: rstumphauzer@sslawyers.com; kbhat@sslawyers.com


  Brian M. Willen, Esq.                              Counsel for Defendant YouTube, LLC
  Eli B. Richlin, Esq.
  WILSON SONSINI GOODRICH & ROSATI, P.C.
  1301 Avenue of the Americas - 40th Floor
  New York, NY 10019
  Telephone:     (212) 999-5800
  E-mail: BWillen@wsgr.com; ERichlin@wsgr.com




                                               -7-
Case 9:18-cv-80086-DMM Document 75 Entered on FLSD Docket 10/02/2018 Page 8 of 8
                                                                        In re: BitConnect Securities Litigation
                                                                         Lead Case No.: 9:18-cv-80086-DMM



  Nathan Berman, Esq.                                  Counsel for Defendant YouTube, LLC
  ZUCKERMAN SPAEDER LLP
  101 East Kennedy Blvd. - Suite 1200
  Tampa, FL 33602
  Telephone:   (813) 221-1010
  Facsimile:   (813) 223-7961
  E-mail: NBerman@zuckerman.com


  Ryan Hildreth                                        Defendant - Pro Se
  2801 Kelvin Avenue - Unit 596
  Irvine, CA 92614
  Telephone:     (657) 229-2116
  E-mail: hildreth951@gmail.com


  Jasper D. Ward IV, Esq.                              Plaintiffs’ Counsel - Executive Committee
  JONES WARD PLC
  The Pointe
  1205 E. Washington Street - Suite 111
  Louisville, KY 40206
  Telephone:     (502) 882-6000
  E-mail: jasper@jonesward.com


  Joshua H. Eggnatz, Esq.                         Plaintiffs’ Counsel - Executive Committee
  Michael J. Pascucci, Esq.
  EGGNATZ | PASCUCCI
  5400 S. University Drive – Suite 417
  Davie, FL 33328
  Telephone:     (954) 889-3359
  Facsimile:     (954) 889-5913
  E-mail: JEggnatz@JusticeEarned.com; MPascucci@JusticeEarned.com


  John A. Yanchunis, Esq.                              Plaintiffs’ Counsel - Executive Committee
  MORGAN & MORGAN
  201 N. Franklin Street - 7th Floor
  Tampa, FL 33602
  Telephone:     (813) 223-5505
  E-mail: JYanchunis@ForThePeople.com




                                                 -8-
